Name: 81/863/EEC: Council Decision of 28 September 1981 appointing an alternate member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-07

 Avis juridique important|31981D086381/863/EEC: Council Decision of 28 September 1981 appointing an alternate member of the Advisory Committee on Training in Nursing Official Journal L 318 , 07/11/1981 P. 0018 - 0018****( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 240 , 22 . 9 . 1979 , P . 27 . COUNCIL DECISION OF 28 SEPTEMBER 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 81/863/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 79/810/EEC ( 2 ), THE COUNCIL APPOINTED MRS ANNY ELISABETH HANSEN AS AN ALTERNATE MEMBER FOR THE PERIOD ENDING ON 14 JANUARY 1982 ; WHEREAS THE GOVERNMENT OF DENMARK NOMINATED MRS LIS BANKOV , ON 15 SEPTEMBER 1981 , WITH A VIEW TO REPLACING MRS ANNY ELISABETH HANSEN , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS LIS BANKOV IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF MRS ANNY ELISABETH HANSEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 28 SEPTEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER